Exhibit 10.8(h)

 

 

DESCRIPTION OF 2020 SALARY RATES
FOR 2019 NAMED EXECUTIVE OFFICERS

 

Annualized salary rates for the executive officers of the First Horizon National
Corporation (the “Company”) who are expected to be named in the executive
compensation disclosures of the Company’s 2020 proxy statement in relation to
fiscal year 2019 (“2019 Named Executive Officers”) currently are:

 

  Officer Name   2020 Salary Rate     D. Bryan Jordan   $ 1,000,000      
William C. (B.J.) Losch III   550,000       Michael E. Kisber   600,000      
David T. Popwell   580,000       Susan L. Springfield   420,000    

 

The annualized rates shown above are those in effect on the date this exhibit is
filed with the Company’s Annual Report on Form 10-K. Salary rates generally
continue in effect until they are changed.

 